Citation Nr: 0829162	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-04 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for a service-connected 
post-operative appendectomy scar, currently rated 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1952 to 
March 1954.

Procedural history

In a June 1961 rating decision, the Department of Veterans 
Affairs (VA) Regional Office in Boston, Massachusetts granted 
service connection for appendectomy residuals, specifically a 
4-inch retracted adherent tender appendectomy scar.  
A 10 percent disability rating was assigned.

The veteran filed an increased rating claim for his service-
connected appendectomy scar on April 27, 2006.  This case 
comes to the Board of Veterans' Appeals (the Board) on appeal 
from an August 2006 rating decision by the VA Regional Office 
(RO) in Providence, Rhode Island which continued the assigned 
rating of 10 percent disabling.  

The veteran and his spouse testified at a Travel Board 
hearing which was held at the RO during May 2008 before the 
undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected appendectomy scar is a deep 
linear scar measuring 8 centimeters (about 3.15 inches).  
While intermittently painful, it does not cause limitation of 
motion. 

2.  The evidence does not show that the veteran's service-
connected scar is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.




CONCLUSIONS OF LAW

1. The criteria for an increased disability rating for 
service-connected scar, post-operative appendectomy, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).

2. Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected appendectomy scar, currently rated 10 
percent disabling.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.




Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record. See 38 
U.S.C.A. § 7104(a) (West 2002). When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim in a 
letter from the RO dated May 12, 2006, which informed the 
veteran "the evidence must show that your service-connected 
condition has gotten worse."

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced May 
2006 letter.  Specifically, the veteran was advised in the 
May 2006 VCAA letter that VA is responsible for obtaining 
relevant records from any Federal agency, including records 
kept by VA treatment centers and the Social Security 
Administration. The letter specifically noted that records 
from the VAMC in Providence, Rhode Island had been received.  
The letter indicated that a VA medical examination was being 
scheduled.

With respect to private treatment records, the May 2006 VCAA 
letter informed the veteran that VA would make reasonable 
efforts to obtain relevant records not held by any Federal 
agency.  Included with the letter were copies of VA Form 21-
4142, Authorization and Consent to Release Information, and 
the letter asked that the veteran complete this release so 
that VA could obtain these records on his behalf.

The May 2006 VCAA letter further emphasized: "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in originals].

The May 2006 VCAA letter specifically requested of the 
veteran: "If there is any other evidence or information that 
has not been previously submitted, please let us know. If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This complies with the "give 
us everything you've got" requirements of 38 C.F.R. § 
3.159(b) in that the veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

Finally, there have been two significant Court decisions 
concerning the VCAA.  In the first, Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Court observed that a claim of 
entitlement to service connection consists of five elements: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
claim is comprised of five elements, the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim. This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced May 2006 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on- going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.

With respect to effective date, the May 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

Accordingly, the veteran has received proper notice pursuant 
to the Court's Dingess determination via the May 2006 letter 
from the RO.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

The Board finds that the May 2006 VCAA letter to the veteran 
specifically advised him that an increased disability rating 
would require a showing that the veteran's condition had 
worsened.  Crucially, the RO also sent a letter dated May 15, 
2008 specifically to comply with the notice requirements of 
the Vazquez decision.  The May 2006 and May 2008 letters 
invited evidence that would demonstrate limitations in the 
veteran's daily life and work, such as "statements from 
employers as to job performance, lost time, or other 
information regarding how your condition(s) affect your 
ability to work; or statements discussing your disability 
symptoms from people who have witnessed how they affect you."  
The May 2008 letter also contained notice of the use of 
diagnostic codes, and of the specific schedular criteria that 
applied to the veteran's claim. 

Accordingly, the veteran has received proper notice pursuant 
to the Court's Vazquez determination via the May 2006 and May 
2008 letters from the RO.

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service treatment reports, and reports of VA 
treatment of the veteran.  Additionally, the veteran was 
afforded a VA examination of his appendectomy scar in June 
2006.  The report of that examination reflects that the 
examiner reviewed the veteran's past medical history, 
recorded his current complaints, conducted appropriate 
physical examination and rendered appropriate diagnoses and 
opinions.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the duty to assist provisions of 
the VCAA and that no further actions need be undertaken on 
the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran and his wife testified 
a May 2008 personal hearing which was chaired by the 
undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to this 
issue.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Specific rating criteria

The veteran's appendectomy scar is currently assigned a 10 
percent disability rating under 38 C.F.R. § 4.118, Diagnostic 
Code 7804 [scars, superficial, painful on examination].  A 10 
percent rating is warranted for superficial scars that are 
painful on examination.  Note (1): A superficial scar is one 
not associated with underlying soft tissue damage.

The Board observes in passing that in 2002 regulatory changes 
amended the rating criteria for evaluating skin disabilities. 
See 67 Fed. Reg. 49596 (July 31, 2002) [effective August 30, 
2002].  The veteran's claim dates from April 2006, so only 
the current schedular criteria are applicable.  Cf. 
VAOPGCPREC 7- 2003.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  In this case, the Board has considered 
whether another rating code is more appropriate than the one 
used by the RO, Diagnostic Code 7804.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 through 7805 (2007).  Diagnostic Code 7800 is not 
applicable in this case, as it only applies to disfigurement 
of the head, face, or neck.  

Diagnostic Code 7801, pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion is 
not applicable either.  To warrant a 10 percent rating the 
scar must cover an area or areas exceeding 6 square inches 
(39 sq. cm.).  A 20 percent rating requires that the scar 
cover an area or areas of 12 square inches (77 sq. cm.).  
While the veteran's scar was observed by the VA examiner in 
June 2006 to be deep, it was described as linear and only 8 
centimeters long (about 3.15 inches), and it did not cause 
limitation of motion.

Diagnostic Code 7802 for rating scars, other than head, face, 
or neck, that are superficial and do not cause limited motion 
is not applicable as the scar must cover an area of 144 
square inches in order to warrant a maximum 10 percent 
rating.  
The veteran' scar is already rated 10 percent under 
Diagnostic Code 7804.  

Diagnostic Code 7803 provides a maximum 10 percent rating for 
scars that are superficial and unstable.  Such is not the 
case here.  In any event, since the veteran is already in 
receipt of a 10 percent rating for his service-connected scar 
under Diagnostic Code 7803, rating him under Diagnostic Code 
7803 would not avail him.   

Diagnostic Code 7805 relates to scars that should be rated 
pursuant to limitation of function of the affected part, 
which is also the case here because there is no evidence of 
any limitation of the abdominal muscles.  As noted above, the 
June 2006 VA examiner did not identify any limitation of 
motion. 

Therefore, the Board finds that Diagnostic Code 7804 is 
appropriate in the instant case, as it most closely 
approximates the veteran's specific scar symptomatology.  
While it is not a superficial scar, it is painful on 
examination.  

The Board further finds that the medical evidence does not 
indicate that any muscle injury exists.  Specifically, 
although the VA examiner in June 2006 indicated that the scar 
was deep, no specific muscle pathology was noted.  
Accordingly, rating the veteran under 38 C.F.R. § 4.73, 
Diagnostic Code 5319 or any other muscle code is not 
warranted. 

Accordingly, the Board will employ Diagnostic Code 7804.

Analysis

Schedular rating

The veteran has been service connected for an appendectomy 
scar with a 10 percent disability rating since 1961.  He had 
the appendectomy in 1952.  About four days later he underwent 
additional surgery due to infection in the wound.  

The veteran in essence contends that his symptoms, an 
intermittent burning ripping sensation and disfigurement, 
warrant a higher evaluation.  The veteran's May 2008 
testimony was that he felt an occasional burning sensation 
from the scar.  It does not last long, only 5-7 seconds.  He 
felt it was ugly and he did not want to go to the beach.  

The June 2006 VA examiner observed that the scar was a linear 
8 centimeter scar (about 3.15 inches).  There was pain on 
palpation; adherence to the underlying tissue; skin texture 
was atrophic; and the scar was stable.  There was loss of 
underlying soft tissue and puckering of the abdomen.  There 
was no inflammation, edema, or keloid formation.  The scar 
was slightly hypopigmented when compared to surrounding 
tissue.  There was inflexibility of the skin in the area of 
the scar.  There was no induration.  The scar caused no 
limitations in range of motion.  
The examiner commented that the scar would be classified as 
deep, not superficial.  It would be described as causing mild 
to moderate cosmetic defect would not be considered 
disfiguring.  The diagnosis was contracted, tender, 
appendectomy scar.  

This evidence corresponds to a 10 percent rating under 
Diagnostic Code 7804.  This is the maximum rating available 
for a tender or painful scar.
   
The schedular criteria are specific.  Disfigurement is only 
compensated for scars of the head, face, and neck.  The 
veteran's appendectomy scar is not on the head, face, or 
neck, and the examiner noted that the scar would not be 
considered disfiguring.  While the examiner described the 
scar as deep, it does not cover sufficient area or cause 
limitation of motion such as to warrant a higher rating 
pursuant to Diagnostic Code 7801.  Diagnostic Code 7804 
specifically encompasses the intermittent burning 
sensation/pain of which the veteran has complained. 

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service- connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.
The veteran's claim for an increased disability rating was 
filed on April 27, 2006.  In this case, therefore, the 
relevant time period is from April 27, 2005 to the present. 

Here, the Board has not awarded an increased rating.  The 
medical evidence indicates that the veteran's symptoms have 
been essentially unchanged during the period under 
consideration.  The VA medical treatment reports show no 
complaint of, or treatment for, the appendectomy scar.  The 
veteran's testimony in May 2008 essentially mirrored his 
reports at the June 2006 VA examination.  Staged ratings are 
therefore not appropriate.  

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the January 2007 SOC, the RO provided the criteria for an 
extraschedular rating and considered the veteran's 
entitlement to such.  The Board will, accordingly, consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2007) in connection 
with the issue on appeal.  See VAOPGCPREC 6-96; see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's appendectomy scar, and the veteran has pointed 
to no such symptoms.

With respect to frequent hospitalization, there is no 
evidence of hospitalization for the veteran's scar in the 
recent or remote past.

With respect to marked interference with employment, there is 
no indication that his service-connected scar caused marked 
interference with his employment.  Indeed, the evidence 
indicates the veteran worked regularly until he retired due 
to age and length of service.  The veteran testified that the 
burning sensation from the scar, which only lasted 5-7 
seconds, would occasionally cause him to stop doing what he 
was doing only for a short time.  There is no limitation of 
motion connected with the scar.  There is, in short, no 
indication in the record that the veteran's service-connected 
scar was or is so severe that it would markedly interfere 
with his employability.  

The Board concludes that the currently assigned 10 percent 
disability rating adequately compensates the veteran for any 
industrial impairment caused by his service-connected 
appendectomy scar.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Indeed, 38 C.F.R. § 
4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

The Board has thus been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected appendectomy 
scar.  Accordingly, referral for extraschedular evaluation is 
not warranted in this case.


Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that an increased disability rating is not 
warranted for the veteran's service-connected appendectomy 
scar.  


ORDER

Entitlement to an increased rating for a scar, post-operative 
appendectomy, is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


